DETAILED ACTION
This action is responsive to the application No. 16/312,419 filed on December 21, 2018. The amendment filed on February 25, 2021 has been entered. The objection to the drawings, the objection to the specification, and the objection to claim 22 have been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat # 10,505,155 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (U.S. Pub # 2020/0287356) in view of Hirakata (U.S. Pub # 2014/0332150) of record.
Regarding independent Claim 27, Kishimoto teaches an apparatus for producing a flexible device, comprising:
a stage (Fig. 10: 200, paragraph [0107]) for supporting a multilayer stack (Fig. 10: 300, paragraph [0107]; although the prior art recites elements of the multilayer stack which are cited herein, the multilayer stack is considered to be the product formed by the apparatus, and not a structural component of the apparatus itself) which has a first surface (top surface as pictured of Fig. 18A: 32, paragraph [0131]) and a second surface (bottom surface as pictured of Fig. 18A: 36, paragraph [0131]), the multilayer stack (300) including 
a glass base (32) which defines the first surface (top surface of 32), 
a plurality of functional layer regions (36) each including a TFT layer (not labeled, [0131]: “A typical example of the devices 36 is an electronic device which includes a thin film transistor layer”) and an OLED layer (not labeled, [0131]: “A typical example of the devices 36 is an electronic device which includes… an OLED layer”),

a protection sheet (not labeled, [0131]: “Each of the devices 36 is encapsulated with a barrier film against moisture and gas”) which covers the plurality of functional layer regions (36) and which defines the second surface (bottom surface of 36), 
a lift-off light irradiation unit (Fig. 10: 100, paragraph [0107]) for irradiating with laser light (Fig. 19: 30L, paragraph [0094]) an interface between the plurality of flexible substrate regions of the synthetic resin film and the glass base in the multilayer stack supported by the stage, the lift-off light irradiation unit configured to decrease an irradiation intensity (Fig. 20: “Intensity Profile,” paragraph [0139]) of the laser light (30L) for at least part of the intermediate region (between instances of Fig. 20: 36, paragraph [0131]) such that the irradiation intensity of the laser light (30L) is below a level required for delamination (the instant limitation “the irradiation intensity of the laser light is below a level required for delamination” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed, as a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; although Kishimoto does not disclose the irradiation intensity of the laser light as being below a level required for delamination, the apparatus of Kishimoto is capable of applying a reduced intensity of laser light at the intermediate region, and therefore the particular intensity used is considered a manner of operating the apparatus; see MPEP § 2114). 

Hirakata discloses an apparatus for producing a flexible device, comprising:
a stage (Fig. 6C: 101 & 103, paragraph [0030]) for supporting a multilayer stack (Fig. 6C: 200, paragraph [0069]; although the prior art recites elements of the multilayer stack which are cited herein, the multilayer stack is considered to be the product formed by the apparatus, and not a structural component of the apparatus itself) which has a first surface and a second surface, the multilayer stack (200) including
a glass base (Fig. 6B: 201, paragraphs [0045]-[0046]) which defines the first surface,
a plurality of functional layer regions (Fig. 6B: 203 & 206, paragraphs [0045] & [0053]) each including a TFT layer and a light emitting layer ([0045] & [0053]),
a synthetic resin film (Fig. 6B: 209, paragraphs [0068]), the synthetic resin film (209) including a plurality of flexible substrate regions (portions of 209 positioned over 
a lift-off light irradiation unit (paragraph [0070]) for irradiating with laser light the multilayer stack (200); and
an actuator (Fig. 9A: 108, paragraph [0081]) for increasing a distance from the stage (101 & 103) to the glass base (201) while the stage (101 & 103) holds the second surface of the multilayer stack (200) by suction (paragraph [0071]) thereby separating the multilayer stack (200) into a first portion (Fig. 7A: portion contacting 103) and a second portion (Fig. 7A: portion including 201),
wherein the first portion (portion contacting 103) of the multilayer stack (200) includes a plurality of light emitting devices (Fig. 7A: 212 & 213, paragraph [0073]) adhered by suction to the stage (101 & 103), and the plurality of light emitting devices (212 & 213) respectively include the plurality of functional layer regions (203 & 206) and include a plurality of flexible substrate regions of the synthetic resin film (209), and
the second portion of the multilayer stack (200) includes the glass base (201) and the intermediate region (portions of 209 over solid region of 103) of the synthetic resin film (209), wherein
the stage (101 & 103) includes 
a porous plate (101), and
a suction sheet (103) placed on the porous plate (101), the suction sheet (103) having a plurality of openings (Fig. 4C: 104, paragraph [0032]), and
the suction sheet (103) includes a first region (region of 103 including 104) which is to be in contact with the plurality of light emitting devices (212 & 213) and a second region (solid region of 103) which is to face the intermediate region (portions of 209 over solid region of 103) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “intermediate region and respective ones of the plurality of flexible substrate regions of the synthetic resin film being divided from one another; and an actuator for increasing a distance from the stage to the glass base while the stage holds the second surface of the multilayer stack by suction, thereby separating the multilayer stack into a first portion and a second portion, wherein the first portion of the multilayer stack includes a plurality of OLED devices adhered by suction to the stage, and the plurality of OLED devices respectively include the plurality of functional layer regions and include the plurality of flexible substrate regions of the synthetic resin film, and the second portion of the multilayer stack includes the glass base and the intermediate region of the synthetic resin film, the stage includes a porous plate, and a suction sheet placed on the porous plate, the suction sheet having a plurality of openings, and the suction sheet includes a first region which is to be in contact with the plurality of OLED devices and a second region which is to face the intermediate region of the synthetic resin film, an aperture ratio of the first region being higher than an aperture ratio of the second region” teachings of Hirakata to the apparatus of Kishimoto because Hirakata discloses in paragraphs [0005]-[0009] that since the size of each electronic device is much smaller than that of the substrate, objects formed over the substrate need to be cut into a necessary size at some point, and that by using a suction chuck, the devices may be separated from a support substrate, thereby improving yield and/or productivity.
Regarding independent Claim 28, Kishimoto teaches an apparatus for producing a flexible device, comprising:
a stage (Fig. 10: 200, paragraph [0107]) for supporting a multilayer stack (Fig. 10: 300, paragraph [0107]; although the prior art recites elements of the multilayer stack which are cited herein, the multilayer stack is considered to be the product formed by the apparatus, and not a 
a glass base (32) which defines the first surface (top surface of 32), 
a plurality of functional layer regions (36) each including a TFT layer (not labeled, [0131]: “A typical example of the devices 36 is an electronic device which includes a thin film transistor layer”) and an OLED layer (not labeled, [0131]: “A typical example of the devices 36 is an electronic device which includes… an OLED layer”),
a synthetic resin film (Fig. 18A: 34, paragraph [0131]) provided between the glass base (32) and the plurality of functional layer regions (36) and bound to the glass base (32), the synthetic resin film (34) including a plurality of flexible substrate regions (portions of 34 contacting instances of 36) respectively supporting the plurality of functional layer regions (36) and an intermediate region (portions of 34 not contacting instances of 36) surrounding the plurality of flexible substrate regions (portions of 34 contacting instances of 36), and 
a protection sheet (not labeled, [0131]: “Each of the devices 36 is encapsulated with a barrier film against moisture and gas”) which covers the plurality of functional layer regions (36) and which defines the second surface (bottom surface of 36), 
a lift-off light irradiation unit (Fig. 10: 100, paragraph [0107]) for irradiating with laser light (Fig. 19: 30L, paragraph [0094]) an interface between the plurality of flexible substrate regions of the synthetic resin film and the glass base in the multilayer stack supported by the stage, the lift-off light irradiation unit configured to decrease an irradiation intensity (Fig. 20: “Intensity Profile,” paragraph [0139]) of the laser light (30L) for at least part of the intermediate region (between instances of Fig. 20: 36, paragraph [0131]) such that the irradiation intensity of the laser light (30L) is below a level required for delamination (the instant limitation “the irradiation intensity of the laser light is below a level required for delamination” is given patentable weight 
Kishimoto is silent with respect to the intermediate region and respective ones of the plurality of flexible substrate regions of the synthetic resin film being divided from one another; and an actuator for increasing a distance from the stage to the glass base while the stage holds the second surface of the multilayer stack by suction, thereby separating the multilayer stack into a first portion and a second portion, wherein the first portion of the multilayer stack includes a plurality of OLED devices adhered by suction to the stage, and the plurality of OLED devices respectively include the plurality of functional layer regions and include the plurality of flexible substrate regions of the synthetic resin film, and the second portion of the multilayer stack includes the glass base and the intermediate region of the synthetic resin film, wherein the surface of the stage includes a first region which is to face the plurality of light emitting devices and a second region which is to face the intermediate region of the synthetic resin film, and suction in the first region is greater than suction in the second region.
Hirakata discloses an apparatus for producing a flexible OLED device, comprising:
a stage (Fig. 6C: 101 & 103, paragraph [0030]) for supporting a multilayer stack (Fig. 6C: 200, paragraph [0069]; although the prior art recites elements of the multilayer stack which are cited herein, the multilayer stack is considered to be the product formed by the apparatus, and not a structural component of the apparatus itself) which has a first surface and a second surface, the multilayer stack (200) including

a plurality of functional layer regions (Fig. 6B: 203 & 206, paragraphs [0045] & [0053]) each including a TFT layer and a light emitting layer ([0045] & [0053]),
a synthetic resin film (Fig. 6B: 209, paragraphs [0068]), the synthetic resin film (209) including a plurality of flexible substrate regions (portions of 209 positioned over porous region of 103) respectively supporting the plurality of functional layer regions (203 & 206) and an intermediate region (portions of 209 over solid region of 103) surrounding the plurality of flexible substrate regions, and
the intermediate region (portions of 209 over solid region of 103) and respective ones of the plurality of flexible substrate regions (portions of 209 positioned over porous region of 103) of the synthetic resin film (209) being divided from one another (by Fig. 6B: 211, paragraph [0070]);
a lift-off light irradiation unit (paragraph [0070]) for irradiating with laser light the multilayer stack (200); and
an actuator (Fig. 9A: 108, paragraph [0081]) for increasing a distance from the stage (101 & 103) to the glass base (201) while the stage (101 & 103) holds the second surface of the multilayer stack (200) by suction (paragraph [0071]) thereby separating the multilayer stack (200) into a first portion (Fig. 7A: portion contacting 103) and a second portion (Fig. 7A: portion including 201),
wherein the first portion (portion contacting 103) of the multilayer stack (200) includes a plurality of light emitting devices (Fig. 7A: 212 & 213, paragraph [0073]) adhered by suction to the stage (101 & 103), and the plurality of light emitting devices (212 & 213) respectively include the plurality of functional layer regions (203 & 206) and include a plurality of flexible substrate regions of the synthetic resin film (209), and

the surface of the stage (101 & 103) includes a first region (porous region of 103) which is to face the plurality of light emitting devices (212 & 213) and a second region (solid region of 103) which is to face the intermediate region (portions of 209 over solid region of 103) of the synthetic resin film (209), and
suction in the first region is greater than suction in the second region (paragraph [0036]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “intermediate region and respective ones of the plurality of flexible substrate regions of the synthetic resin film being divided from one another; and an actuator for increasing a distance from the stage to the glass base while the stage holds the second surface of the multilayer stack by suction, thereby separating the multilayer stack into a first portion and a second portion, wherein the first portion of the multilayer stack includes a plurality of OLED devices adhered by suction to the stage, and the plurality of OLED devices respectively include the plurality of functional layer regions and include the plurality of flexible substrate regions of the synthetic resin film, and the second portion of the multilayer stack includes the glass base and the intermediate region of the synthetic resin film, wherein the surface of the stage includes a first region which is to face the plurality of light emitting devices and a second region which is to face the intermediate region of the synthetic resin film, and suction in the first region is greater than suction in the second region” teachings of Hirakata to the apparatus of Kishimoto because Hirakata discloses in paragraphs [0005]-[0009] that since the size of each electronic device is much smaller than that of the substrate, objects formed over the substrate need to be cut into a necessary size at some point, and that by using a suction chuck, the devices may be separated from a support substrate, thereby improving yield and/or productivity.
Regarding Claim 29, Hirakata as previously modified teaches a suction sheet (103) for use in the apparatus of claim 27, comprising: 
a first region (region of 103 including 104) which is to be in contact with the plurality of OLED devices (212 & 213); and 
a second region (solid region of 103) which is to face the intermediate region (portions of 209 over solid region of 103) of the synthetic resin film (209), wherein an aperture ratio of the first region (region of 103 including 104) is higher than an aperture ratio of the second region (solid region of 103).

Allowable Subject Matter
Claims 18-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 18 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “separating the multilayer stack into a first portion and a second portion by increasing a distance from a stage to the glass base while the second surface of the multilayer stack is kept in contact with the stage, wherein the first portion of the multilayer stack includes a plurality of OLED devices which are in contact with the stage, and the plurality of OLED devices respectively include the plurality of functional layer regions and include the plurality of flexible substrate regions of the synthetic resin film, the second portion of the multilayer stack includes the glass base and the intermediate region of the synthetic resin film” in combination with the additionally claimed features. 
Regarding independent Claim 22 and Claim 23 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “separating the multilayer stack into a first portion and a second portion by increasing a distance from a stage to the glass base while the second surface of the multilayer stack is kept in contact with the stage, wherein the first portion of the multilayer stack includes a plurality of OLED devices which are in contact with the stage, and the plurality of OLED devices respectively include the plurality of functional layer regions and include the plurality of flexible substrate regions of the synthetic resin film, and the second portion of the multilayer stack includes the glass base and the intermediate region of the synthetic resin film” in combination with the additionally claimed features.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Hirakata was previously relied upon in the rejection of claims 27 and 28, the newly cited primary reference of Kishimoto teaches the limitations addressed by Applicant’s argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892